But by the court.
It is admitted, that a copy of the proceedings, under the corporation seal would be good evidence. Can it be possible, that a copy however authenticated, can be better evidence than the original from which it is extracted? Would it not offend the laws of nature to suppose the stream can rise higher that its source ? The immediate copy of an original of a public nature is evidence only, where the original is such, as parish registers, town books, &c., [1 Lord Ray, 154. 12 Mod. 24, 86. Doug. 166, 572. 1 Stra. 93, 307. Gilb. Law Evid. 47.]
We well know, that it is not common, to affix the common seal to corporation books. Let the proceedings be read.
Previous to the jury being sworn, the plaintiffs counsel lodged6i. 16s. Qd. with the clerk of the court, to be paid over to the treasurer of the corporation, only in case of miscarriage in the present suit.
Some of the members of the church were offered as witnesses to prove the general agreement of the congregation, and the particular concurrence of the defendant as above stated. But they were objected to, because interested in the recovery. Any deficiency which may arise of the monies raised for the building, must be made up by the different members. But the court declared the witnesses to be competent. The presumption of bias on their minds is taken off by the money lodged in court. If the plaintiffs fail in the action, the treasurer receives Ql. 16s. Qd. the balance sued for, so that the scales of interest are in equipoise. 1 Burr. 422.
Messrs.-Duncan and Laird, pro quer.
Messrs. Hopkins and Wallace, pro def.
The witnesses were sworn, and the defendant on their examination agreed, that a verdict should be given against him for 6i. 16s. 6d.